                  Case 1:17-cv-00873-NRB Document 190 Filed 01/24/20 Page 1 of 2




Joel G. MacMull, Member
Admitted to the New York Bar
                                                                                          New Jersey  New York  Florida
jmacmull@lawfirm.ms
                                                                                                    3 Becker Farm Road
973.295.3652 Direct
                                                                                             Roseland, New Jersey 07068
                                                                                                     973.736.4600 Main
                                                                                                       973.325.7467 Fax

                                                                            1270 Avenue of the Americas, Suite 1808 Floor
                                                                                              New York, New York 10020
                                                                                                     212.776.1834 Main
                                                                                                        www.lawfirm.ms



                                                        January 24, 2020


      VIA ECF

      Hon. Naomi Reice Buchwald, U.S.D.J.
      United States District Court
      Southern District of New York
      500 Pearl Street
      New York, New York 10007-1312


                               Re: Cesari S.R.L. v. Peju Province Winery L.P. et al.
                                   Case No. 17-cv-00873 (NRB)


      Dear Judge Buchwald:

              We represent defendants Peju Province Winery L.P., Peju Family Operating Partnership,
      L.P., and Peju Province Corporation (collectively, “defendants”) in the above-captioned matter.

              Your Honor may recall that the parties last conferenced with the Court on January 17, 2019.
      During the conference, counsel for plaintiff Cesari S.R.L (“plaintiff”) expressed her intention to
      amend plaintiff’s initial complaint and was instructed by the Court to “quickly get in the motion
      for leave to amend.” (Dkt. No. 161-1 at 7.) Plaintiff filed its Motion for Leave to File First
      Amended and Supplemental Complaint more than six months later on June 7, 2019. (Dkt. No.
      157.) The motion was fully briefed as of July 22, 2019. (Dkt. No. 163.)

              During the conference it was also determined that defendants’ discovery, specifically, that
      flowing from plaintiff to defendants was adjourned pending a determination on plaintiff’s motion
      to amend. Defendants respectfully request an in-person status conference with the Court so that
      the parties may bring this matter to resolution and believe such a conference would be beneficial
      to discuss: (i) a ruling date for plaintiff’s motion; and (ii) entering into a revised discovery schedule
      in this matter.




      4812-0579-1410, v. 2
           Case 1:17-cv-00873-NRB Document 190 Filed 01/24/20 Page 2 of 2




         The Court’s continued attention to this matter is appreciated.

                                                Respectfully submitted,




                                                Joel G. MacMull


cc:      All Counsel of Record (via ECF only)




4812-0579-1410, v. 2
